DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 8/25/2022 have been considered but are moot in view of the new ground of rejection.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyadjieff et al. (20060151179 – Boyadjieff) in view of Chemali et al. (20050207279 – Chemali).
Boyadjieff discloses a pipe, comprising:
Re claim 1:
a first drill pipe 202 (i.e., figs. 2-4);
a second drill pipe 260 disposed within the first drill pipe (i.e., fig. 4); and

an antenna 300 (i.e., fig. 5, pghs 82, 83, repeater- electronic device — electrically coupled) electrically coupled to the first drill pipe 200, the antenna facilitating wireless transmission of signals along a length of the second drill pipe (i.e., pgh. 72, ‘repeaters located at points within the communication path or conduit’).
Boyadjieff is silent on the first drill pipe is non-RF-conductive and the second drill pipe is RF-conductive. Chemali teaches a first drill pipe 1/drill string 3 (i.e., figs. 1 and 6) that is non-RF-conductive (i.e., pgh. 52, ‘steel drill string’ - see pgh. 52 of present application, ‘a steel pipe 1008 that does not transmit RF signal’) and the second drill pipe 61 is RF-conductive (i..e, pgh. 59:21-26, ‘The material selection is dependent on the function of the sleeve 61 as related to power generation and/or radio wave transmission – RF conductive).
It would have been obvious to one of ordinary skill in the art at the effective filing date of present application to try the system of Boyadjieff with the first non -RF-conductive pipe and the second RF- conductive pipe disposed in the first pipe, as taught by Chemali for higher data rate telemetry systems during wellbore operation (i.e., Chemali, pghs, 13 and 6).
Re claim 2, Boyadjieff teaches a repeater antenna (i.e., pgh. 82, ‘acts as an active receiver and transmitter’), the repeater antenna transmitting radio frequency (i.e., pgh. 32, ‘These repeaters can be RF receiver-transmitters coupled either mechanically or through the electromagnetic field produced by these repeaters between the conductive members within the pipes’) signals along a length of the second drill pipe. Boyadjieff is silent on a repeater antenna disposed within the second drill pipe. Chemali teaches an antenna 82 (i.e., fig. 8A) deposed within a second drill pipe 81. It would have been obvious to one of ordinary skill in the art at the effective filing date of present application to try the system of Boyadjieff with the teaching of Chemali to dispose a repeater antenna within the second drill pipe for protecting the antenna and higher data rate telemetry systems during wellbore operation (i.e., Chemali, pghs, 13 and 6).
Boyadjieff further discloses,
Re claim 3, a master control unit (i.e., pgh. 12, ‘electrical conductor’) that controls transmission and reception functions of the repeater antenna.
Claim 4 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Boyadjieff and Chemali in view of Reed et al. (20160237811 — Reed).
Boyadjieff and Chemali teaches at least one of the first drill pipe and the second drill pipe, but is silent on at least one of an accelerometer and a gyroscope to monitor movements of at least one of the first drill pipe and the second drill pipe. Reed discloses use of an accelerometer and a gyroscope with drill pipe (i.e., pghs.17, 19). It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to try the tool of Boyadjieff and Chemali with use of an accelerometer and a gyroscope, as taught by Reed to monitor movements of at least one of the first drill pipe and the second drill pipe.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676